EXHIBIT Visual Management Systems, Inc. and Subsidiaries Condensed Consolidated Balance Sheet March 31, 2007 Assets (restated) Current assets Cash $ 26,619 Accounts receivable 361,380 Inventory 290,891 Prepaid expenses 8,893 Total current assets 687,783 Property and equipment - net 283,518 Equipment under capital leases - net 26,300 Deposits and other assets 15,923 Intangible assets - net 63,507 Total Assets $ 1,077,031 Liabilities and Stockholders' Deficit Current liabilities Accounts payable 669,153 Accrued expenses and other current liabilities 273,053 Customer Deposits 76,118 Sales tax payable 34,141 Current portion of long-term debt 71,967 Current portion of obligations under capital leases 13,917 Convertible notes payable 125,000 Total current liabilities 1,263,349 Long-term debt - net of current portion 281,226 Obligations under capital leases - net of current portion 12,792 Loans payable - stockholders 6,000 Stockholders' deficit Preferred stock $ - Common stock 37,142 Additional paid-in-capital 3,939,482 Treasury stock, at cost (150,000 ) Accumulated deficit (4,312,960 ) Total stockholders' deficit (486,336 ) Total Liabilities and Stockholder's Deficit $ 1,077,031 See notes to condensed consolidated financial statements. Visual Management Systems, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Three Months Ended March 31, 2007 and 2006 2007 (restated) 2006 Revenues - net $ 1,160,437 $ 1,195,590 Cost of revenues 564,215 633,663 Gross profit 596,222 561,927 Operating expenses 1,543,078 581,403 Loss from operations (946,856 ) (19,476 ) Other (income) expenses Debt conversion expense 590,044 58,890 Interest income (49 ) (28 ) Interest expense 129,171 - Miscellaneous income 26,013 17,170 Net loss $ (1,692,035 ) $ (95,508 ) Per share data - basic and diluted $ (0.29 ) $ (0.01 ) Weighted average number of common shares outstanding 5,934,577 9,790,000 See notes to condensed consolidated financial statements. Visual Management Systems, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2007 and 2006 2007 2006 (restated) Cash flows from operating activities Net loss $ (1,692,035 ) $ (95,508 ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization 26,412 18,139 Non-cash interest expense 129,000 Payment of stock for services Stock-based compensation 207,740 77,321 Change in deferred revenue - 596 Debt conversion expense 590,044 58,890 (Increase) decrease in operating assets Accounts receivable 22,338 (175,225 ) Inventory (44,852 ) (12,995 ) Prepaid expenses and other assets 5,364 165 Deposits and other assets (17,240 ) - Increase (decrease) in operating liabilities Accounts payable (118,384 ) (116,822 ) Accrued expenses and other current liabilities 46,543 43,389 Sales tax payable 11,610 (9,163 ) Customer deposits 54,032 - Net cash used by operating activities (779,428 ) (211,213 ) Cash flows from investing activities Purchases of property and equipment (12,177 ) (11,030 ) Payment of security deposits (4,953 ) Net cash used by investing activities (12,177 ) (15,983 ) Cash flows from financing activities Repayment of capital leases (3,647 ) (10,703 ) Proceeds from convertible notes payable (net of $12,500 issuance costs) 112,500 275,000 Proceeds from the sale of common stock 871,230 - Repurchase of stock into treasury (150,000 ) - Principal repayments of long-term debt (7,879 ) (11,924 ) Proceeds from loans payable - stockholders (4,943 ) 9,895 Net cash provided by financing activities 817,261 262,268 Change in cash 25,656 35,072 Cash Beginning of period 963 10,902 End of period $ 26,619 $ 45,974 See notes to condensed consolidated financial statements. Visual Management Systems, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements March
